Citation Nr: 1033984	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the RO.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a form of non-Hodgkin's 
lymphoma referred to as follicular lymphoma.

2.  The Veteran served on active duty during the Vietnam era; 
however, he did not serve in the Republic of Vietnam.

3.  The evidence does not establish that the Veteran was exposed 
to herbicides in service; no credible, competent evidence has 
been received to show that the Veteran's lymphoma may otherwise 
be associated with an event, injury, or disease in service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.2, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for non-
Hodgkin's lymphoma on the basis of exposure to herbicides.  He 
believes that he may have had such exposure while working as a 
radar systems specialist at Eglin Air Force Base in 1968.  He 
says that his duties took him "throughout the military 
installation and all the ranges."  He also says that he did some 
hunting on base.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).
 
The United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of a pre-adjudicatory VCAA notice letter 
sent to the Veteran in March 2007, the RO informed the Veteran of 
the information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner in 
which ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Under applicable law, a medical 
examination and/or opinion is deemed "necessary" if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period, provided the claimant 
has the required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's complete service records have been 
obtained, as have VA medical records establishing the diagnosis 
of the claimed disability.  Development for herbicide exposure 
has also been undertaken through the National Personnel Records 
Center (NPRC), VA's Compensation and Pension Service, and the 
U.S. Armed Services Center for Unit Records Research (CURR) (now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)).  See Veterans Benefits Administration M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n).

The Board recognizes that the records underlying the Veteran's 
award of disability benefits by the Social Security 
Administration (SSA) have not been obtained, and that he has not 
been provided a VA examination or opinion with respect to whether 
his disability can be directly attributed to service.  The Board 
notes, however, that SSA awarded the Veteran disability benefits 
in 2004, prior to his diagnosis of lymphoma.  There is no 
suggestion on the current record that the evidence underlying 
that award would contain relevant information.  In addition, no 
credible, competent evidence has been received to show that the 
Veteran's lymphoma may otherwise be associated with an event, 
injury, or disease in service, so as to require a VA examination 
or opinion on the question of direct service connection.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding, in 
part, that an examination may be required under the provisions of 
38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation).  Accordingly, and because 
the Veteran has not adequately identified and/or provided 
releases for any other relevant evidence that exists and can be 
procured, no further development action is necessary.

II.  The Merits of the Veteran's Appeal

If a veteran was exposed to an "herbicide agent" during active 
military, naval, or air service, non-Hodgkin's lymphoma is 
presumed to be service connected even though there is no record 
of the disease during service, subject to the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d).  38 C.F.R. 
§ 3.309(e) (2009).
 
Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, is presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to the contrary.  Id. § 3.307(a)(6)(iii) (2009).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  Id.  If a veteran did not have service in Vietnam, 
exposure to herbicides is not presumed, and must be demonstrated 
by evidence. 

If a veteran is not shown to have been exposed to an herbicide 
agent during active military, naval, or air service, and such 
exposure cannot be presumed under 38 C.F.R. § 3.307(a)(6), 
service connection for non-Hodgkin's lymphoma may nevertheless be 
established on a "direct" basis by submitting proof that the 
disease was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Generally, in order to prove "direct" service connection, there 
must be competent, credible evidence of (1) a current disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 
(1999).

Following a thorough review of the evidence in this case, and the 
applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for non-Hodgkin's lymphoma.  The evidence 
shows that the Veteran has been diagnosed with a form of non-
Hodgkin's lymphoma referred to as follicular lymphoma.  Although 
the Veteran served on active duty during the Vietnam era, 
38 C.F.R. § 3.2(f) (2009), he does not allege, and the evidence 
does not show, that he served in the Republic of Vietnam.  Thus, 
he is not presumed to have been exposed to herbicides.  As a 
result, in order to establish service connection for his 
disability, the evidence must establish either (1) that he was 
actually exposed to herbicides, or (2) that his disability was 
otherwise incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated thereby.

With regard to the matter of exposure, the Board notes that the 
record on appeal contains evidence that herbicides were, in fact, 
used at Eglin Air Force Base;  specifically, during spray system 
trials in November and December 1952, during a spread factor 
study conducted by the Army from June to September 1968, and on a 
2-square-mile test area from 1962 to 1970.  The Veteran has also 
submitted an article that describes nine locations on the base 
associated with herbicides, in addition to the spray areas, 
identified as the Mullet Creek Drum Disposal Site, the Hardstand 
7 disposal area, Receiver Landfill, Upper Memorial Lake, three 
sites at Lower Memorial Lake and Field No. 2 Drum Disposal, and 
Field No. 2 Helicopter Loading Area.  The article indicates that 
the test and storage areas were "in a rural area in the 
southeast section of the reservation . . . .  about three miles 
north of Choctawhatchee Bay and eight miles east of Niceville, 
Florida."

Efforts to confirm the Veteran's exposure to herbicides have not 
been successful.  In June 2007, NPRC indicated that it had no 
records to show that the Veteran was exposed to herbicides.  In 
August 2007, VA's Compensation and Pension Service concluded that 
it could not provide any evidence to support exposure.  It was 
noted, among other things, that Eglin Air Force Base is 724 
square miles in size, that most of testing was confined to a two-
square-mile area, and that it was unlikely that testing in 1968 
was done anywhere near base personnel.  In November 2007, CURR 
similarly concluded that it could not document or verify that the 
Veteran was exposed to defoliants during testing in 1968, or that 
he was in the specific vicinity of the study area.

At the time that he filed his claim, the Veteran stated that his 
duties took him "throughout the military installation and all 
the ranges."  Given the size of the base (724 square miles), 
such a statement must be viewed as hyperbole.  Clearly, the 
Veteran could not have performed duty, literally, throughout the 
entirety of the base.  When he testified at a hearing in June 
2010, he did not assert that he had performed duty at any of the 
specific sites identified in the article he submitted.  In 
addition, although he testified that he traveled a good deal over 
the base and worked on a wide variety of aircraft, he indicated, 
in effect, that he was not aware of any specific exposure to 
herbicides.  He said that he saw storage drums, but did not know 
what was in them; denied witnessing any spraying of herbicides in 
the areas of the base to which he traveled; and was not 
specifically aware of coming into contact with contaminated 
equipment.

In the final analysis, the Board must conclude that the competent 
and credible evidence of record does not establish that the 
Veteran was exposed to herbicides during service.  As a result, 
service connection for his non-Hodgkin's lymphoma cannot be 
established on the basis of such exposure.

There is also no basis for an award of direct service connection.  
The Veteran's service records are contain no mention of non-
Hodgkin's lymphoma, and the record on appeal is completely devoid 
of any credible, competent evidence to show that the Veteran's 
disability may be associated with an event, injury, or disease in 
service.  The appeal is denied.


ORDER

Service-connection for non-Hodgkin's lymphoma is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


